

116 HR 6242 IH: SEC Relief to Slow the Spread of Coronavirus Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6242IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Huizenga (for himself, Mr. McHenry, Mr. Stivers, Mr. Barr, Mr. Hill of Arkansas, Mr. Timmons, Mr. Steil, Mr. Riggleman, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo temporarily permit certain in-person meeting requirements under the securities laws to be met by using videoconferencing, to allow for the electronic delivery of certain documents, and for other purposes.1.Short titleThis Act may be cited as the SEC Relief to Slow the Spread of Coronavirus Act of 2020.2.Use of electronic communications(a)In generalFor purposes of the securities laws (as defined under section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c)):(1)Any requirement of an in-person meeting may be met by using videoconferencing or other means by which the applicable individuals can participate and communicate with each other during the meeting.(2)Any requirement related to document delivery may be met by the electronic delivery of such document.(b)ExceptionIf the Securities and Exchange Commission determines that keeping a particular in-person meeting required under the securities laws as an in-person meeting is necessary in the public interest and for the protection of investors, the Commission may issue a rule (on an emergency basis and not subject to notice or hearing) to exempt such in-person meeting from the requirement under subsection (a)(1).(c)SunsetThis section shall have no force or effect after the end of the 1-year period beginning on the date of enactment of this Act.